Citation Nr: 0205662	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals a right knee 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to May 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the VARO in 
Atlanta, Georgia, that denied service connection for 
residuals of a right knee disability, residuals of a right 
hip injury, to include arthritis, and residuals of a groin or 
pelvic injury.  The veteran filed a notice of disagreement in 
April 1992 and in December 1992 the RO sent the veteran a 
statement of the case.  The veteran perfected the appeal by 
filing a substantive appeal in February 1993.  This case was 
previously before the Board in November 1996 at which time it 
was remanded to the RO for further development.  The issues 
of service connection for residuals of a right hip injury and 
residuals of a groin injury were subsequently granted in a 
July 2001 rating decision and are considered a full grant of 
the benefits that were being sought.  Therefore, the only 
issue that remains in appellate status is entitlement to 
service connection for residuals of a right knee injury.

The veteran appeared at a hearing at the RO before the 
undersigned Board member in April 1994.  A transcript of the 
hearing has been made a part of the veteran's record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran does not have a right knee disability upon 
which to predicate a grant of service connection.  



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence) recently were 
promulgated.  Except as otherwise provided, these regulations 
also are effective November 9, 2000.  See 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the VCAA, and the Board finds 
that the requirements of the new law have essentially been 
satisfied.  As evidenced by the December 1992 statement of 
the case and July 1996 and August 2001 supplemental 
statements of the case, the RO has provided to the veteran 
and his representative the pertinent laws and regulations 
governing the veteran's claims and the reasons for the denial 
of his claims; therefore, they have been provided notice of 
the information and evidence necessary to substantiate the 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  Moreover, the veteran was 
given notice of the VCAA in an April 2001 letter.  The RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining the evidence necessary to substantiate this 
claim; in fact, it appears that all existing, pertinent 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims files.  In 
addition, the veteran has undergone VA examinations in 
connection with this claim.  There is no indication that 
there is additional, existing evidence outstanding that is 
necessary for a fair adjudication of the issues on appeal.  
Although there is evidence on record showing that the veteran 
was awarded Social Security Administration (SSA) benefits in 
1989 (for which he testified was for "degenerated 
arthritis"), and those records have not been obtained, such 
records are not necessary to decide this claim.  This is 
because the records are not applicable to the question at 
issue in this case, which is, whether the veteran currently 
has a service-connected right knee disability.  Therefore, 
under these circumstances, the Board finds that the claim is 
ready to be considered on the merits.

Factual Background

The veteran's service medical records include a June 1957 
induction examination report reflecting a normal clinical 
evaluation of the lower extremities.  They also include a 
medical entry dated in September 1958 noting that the veteran 
twisted his right leg two weeks earlier and had persistent 
pain in the right knee.  Findings including tenderness on 
medial bending of the leg and a possible medial meniscus 
injury.  Whirlpool treatment was recommended.  Subsequent 
entries in September 1958 and November 1958 show that the 
veteran's right knee continued to bother him by way of pain.  
Findings regarding the knee were negative.  The veteran was 
told that nothing could be offered to him at that time.  An 
x-ray report dated in November 1958 contains right knee 
findings of "no pathology seen".  

The veteran's service medical records do not contain a 
separation examination report.

Results of a VA examination performed in August 1959 revealed 
a negative general medical examination and a possible back 
condition.

The veteran was hospitalized at a VA hospital from October 5, 
1959, to November 20, 1959, for examination and observation 
for the back and complained of severe pain in the right hip 
and leg.  The hospital record notes that he fell in a hole in 
August 1958 during training and twisted his right leg.  He 
was diagnosed as having chronic lumbosacral strain and 
herniated disc, rule out.  

Private office notes from Henry M. Collier, Jr., M.D., 
include an office visit in May 1976 for right knee sprain 
after the veteran slipped in a hole in his yard.  An April 
1982 office note contains an entry of osteoarthritis with 
gout of the right hip and knee.  According to a September 
1988 entry, the veteran had rheumatoid arthritis with gout, 
predominately to the right thigh and right knee.

At a VA examination in December 1989, the veteran complained 
of knee pain bilaterally.  He was noted to be presently 
unemployed, and previously worked as a construction worker.  
He was assessed as having probable degenerative arthritis of 
bilateral knees.  The examiner indicated that knee x-rays 
were not available and none were ordered.

In October 1990, the RO denied the veteran's claim for 
service connection for residuals of a right knee injury.

In October 1991, the veteran filed a VA Form 1-9, which the 
RO construed as a petition to reopen a claim of service 
connection for degenerative arthritis of the knees.

At a hearing at the RO in February 1992, the veteran denied 
having any right knee problems prior to the inservice knee 
injury in "1959".  He said that as a result of that injury 
he was hospitalized in March 1959, and did not recall that 
any x-rays were taken of his right knee within one year of 
his service discharge.  

In March 1992, the RO reopened the veteran's claim of service 
connection for residuals of a right knee injury and denied 
the claim.

In March 1993, the veteran was seen by a private physician in 
a follow-up for disabilities unrelated to this claim.  He 
reported that he was doing well except for "problems with 
degenerative joint disease in his knees."  The physician 
reported that fluid had been drawn out of the knees on a few 
occasions and that it was suspected to be degenerative 
osteoarthritis.  An impression was given which did not 
include the knees.

Private treatment records dated in July and November 1993 
reflect the veteran's complaint of being severely bothered by 
arthritis.  Impressions were given of history of degenerative 
joint disease, right hip but involving multiple joints.

At a hearing at the RO before the undersigned Board member in 
April 1994, the veteran testified that he first found out he 
had arthritis in 1989 when he was no longer able to work.  He 
said that he thought he had arthritis for a while before 
that, but just didn't know it.  He said that most of the 
doctors who treated him never asked him how the pain 
originated and may not have even known he had been in 
service.  

A June 1994 VA treatment record reflects the veteran's 
complaint of longstanding pain in the right hip, low back and 
right knee.  Findings in regard to the knee showed that 
reflexes were intact.  The impression was that the veteran 
required a total right hip arthroplasty.

The veteran was seen at a VA medical facility in March 1996 
complaining of swollen and painful knees and ankles.  He had 
a noted history of gouty arthritis.  Findings revealed that 
the left knee was swollen and red.  

The veteran underwent a VA orthopedic examination in December 
1996 and complained of increasing pain in the right knee.  
Findings regarding the right knee were unremarkable.  The 
examiner said that the right knee was currently without 
evidence of pathological process on examination and appeared 
to be unrelated to the pathological process in the right hip 
as well.  

A VA examiner conducting an orthopedic examination in August 
2000 said that he reviewed the veteran's claims file and 
relayed a history of the veteran having right knee pain and 
that the  right knee had been diagnosed as degenerative joint 
disease.  He said that the pain was intermittent and 
predominately confined to the right knee and hip.  He said 
that the veteran's medical history was significant for gout.  
Findings regarding the right knee were unremarkable except 
for some weakness of 3-4/5.  In rendering an assessment, the 
examiner said that clinically the veteran had pain in the 
right knee.  X-ray results revealed right knee 
chondrocalcinosis.  The examiner diagnosed the veteran as 
having chondrocalcinosis of the right knee and said that his 
disabilities were related to in-service injuries.

A VA neurologic examination was performed in October 2000.  
The examiner said that the veteran's claims file was reviewed 
in preparation of the examination report and that an x-ray of 
the right knee revealed chondrocalcinosis.  He gave an 
impression of chronic right knee pain, historically related 
to a service-related injury in 1952.  

The veteran was re-evaluated by a VA examiner in June 2001 
for his orthopedic complaints, including bilateral knee pain.  
The examiner indicated that pertinent portions of the 
veteran's claims file had been reviewed and that radiographs 
of the right knee showed right knee chondrocalcinosis without 
significant loss of joint space.  He diagnosed the veteran as 
having radiographic evidence of chondrocalcinosis of the 
right knee.  He said that he did not see any evidence, either 
on examination or radiographs, that there was any pathology 
of the right knee and, therefore, "there was no service 
connection between the right knee pain and the above-
described conditions."

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain diseases, such 
as arthritis, are presumed to be service-connected if 
manifest to a compensable degree within one year of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be 
established under the provisions of 38 C.F.R. § 3.303(b), 
when the evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during the 
applicable presumptive period.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

The veteran asserts that he has a right knee disability as a 
result of a leg twisting injury in service in 1958.  While it 
is clear from the record that the veteran incurred a right 
leg injury in service in September 1958 and was seen for 
complaints of residual right knee pain in September and 
November 1958, there is no objective evidence of a present 
right knee disability related to that injury.  In fact, 
findings regarding the right knee in November 1958 were 
negative and a right knee x-ray taken at that time revealed 
"no pathology seen".  Similarly, while recent VA examiners 
have acknowledged the veteran's right knee pain in their 
diagnoses and even related such pain to the veteran's 
inservice right leg injury in 1958, they have not found any 
underlying right knee pathology upon which a grant of service 
connection can be predicated.  See Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  In this regard, the VA examiner in 
December 1996 relayed the veteran's report of increasing pain 
in the right knee, but said that the right knee was currently 
without evidence of pathological process on examination and 
appeared to be unrelated to the pathological process in his 
right hip.  Also, a VA examiner in October 2000, after 
examining the veteran and reviewing his claims file, gave an 
impression of chronic right knee pain, historically related 
to a service-related injury in "1952".  He did not provide 
any objective right knee findings or provide any other 
diagnosis related to the right knee.  While x-ray findings 
from the August 2000 and June 2001 VA examinations revealed 
chondrocalcinosis - a finding that the August 2000 examiner 
related to service; this finding, like that of pain, is not 
supported by any underlying pathology.  In this respect, the 
June 2001 VA examiner said that he saw no evidence either on 
examination or radiographs (emphasis added) that there was 
any pathology of the right knee and, therefore, there was no 
service connection between the right knee pain and conditions 
described in his report.   

As far as the chronicity provision of 38 C.F.R. § 3.303(b), 
the veteran's service medical records make no mention of a 
chronic right knee disability and show only that he was 
treated in September 1958 after twisting his right leg, and 
on a few occasions thereafter for right knee pain.  

The first evidence of a postservice diagnosis related to the 
veteran's right knee is a May 1976 private office note entry 
stating that the veteran had a right knee sprain after 
slipping in a hole in his yard.  Not only was this diagnosis 
made many years after service, but it was related to a 
postservice incident.  The only other knee disability raised 
by the record (other than the veteran having a history of 
gouty arthritis, including the knees) is degenerative 
arthritis, but this condition was never established with 
respect to the knees.  A VA examiner raised the possibility 
of this condition in December 1989 when he diagnosed the 
veteran as having "probably" degenerative arthritis of 
bilateral knees; however, this diagnosis was never confirmed 
either by x-ray or otherwise.  The only other reference to 
such a disability is the veteran's claim of having the 
condition when he filed his October 1991 petition to reopen, 
and a March 1993 private medical record in which the 
physician relayed the veteran's report of having problems 
with degenerative joint disease in his knees.  The physician 
also relayed the veteran's report that another physician 
suspected it was degenerative osteoarthritis.  X-rays of the 
veteran's right knee that were subsequently taken at VA 
examinations in 2000 and 2001 did not show degenerative joint 
disease.

The Board does not doubt the sincerity of the veteran's 
belief that he currently has a right knee disability that 
that had its inception in service.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, he cannot establish 
his entitlement to service connection on the basis of his 
assertions, alone; rather, competent evidence is needed to 
support the claim.  

Inasmuch as there is no objective evidence of a current right 
knee disability, the veteran's claim of service connection 
for residuals of a right knee injury must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, there is no basis to award service connection for knee 
pain since there is no pathology upon which the veteran's 
knee pain can be rated.  Evans, 12 Vet. App. at 32.  Since 
this determination is based on the preponderance of the 
evidence, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 


ORDER

The claim of entitlement to service connection for residuals 
of a right knee injury is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

